Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20090246608A1 (Wu)  and further in view of US20100000067A1 (Turner).

Regarding claim 1, Wu teaches a battery pack detaching device includes an electric tool and a battery pack. Wu teaches a buckling structure for a battery of a handheld power tool, having a horizontal opening end formed on a handheld seat of the power tool, and a buckling structure arranged on top of a battery base and configured to mutually guide, insert and buckle into the opening end to be integrally attached thereto, the buckling structure comprising: 
a receiving surface formed at an inner side of the opening end and configured to move forward and backward relative to a buckling surface of the battery base, and the receiving surface having a buckling groove formed thereon; a guiding slot formed at a front surface of the battery base; the guiding slot extending horizontally, and having at least one guiding protrusion and a leading slot  formed at two side slot surfaces respectively, at least one first base hole formed at a center of a bottom slot surface and a limiting slot and a horizontal protrusion  extended at a rear end; 
two receiving slots formed at the buckling surface respectively; the two receiving slots disposed at two sides of the guiling slot respectively and fluidly connected to the guiding slot; each one of the receiving slots extending vertically and having a second base hole formed thereon; two buckling members and two second elastic elements; 
the two buckling members disposed inside the two receiving slots respectively and configured to move vertically between an upper position and a lower position along the two receiving slots; each one of the two elastic elements arranged between each one of the second base holes and each one of the buckling members and configured to provide an upward elastic acting force to each one of the buckling members ; each one of the buckling members having a slab extended from one side thereof and configured to insert into the guiding slot; the slab having a slanted abutment surface [figs 1-4; 0023-0028]  [please note, the claim recites mostly structural elements with regards to the claimed buckling structure; please refer to the annotated illustrations below of Wu that teach all the claimed elements recited herein]; 


    PNG
    media_image1.png
    760
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    777
    722
    media_image2.png
    Greyscale

Wu is silent with respect to a pressing member and a first elastic element; 
 the pressing member and configured to move between a front position and a rear position; the first elastic element arranged between the first base hole and the pressing member and configured to provide a forward elastic acting force to the pressing member; the pressing member having a pair of guiding blocks, a pressing surface arranged opposite from the two abutment surfaces, and an extension plate and a latching portion arranged at a rear end of the extension plate. 
Turner teaches a power tool has a mechanism for ejecting a battery pack which includes a receiving frame which defines a cavity to receive a battery pack [abs]. Turner teaches the a pressing member and a first elastic element [0018]; pressing member disposed inside the guiding slot and configured to move between a front position and a rear position along the guiding slot; the first elastic element arranged between the first base hole and the pressing member and configured to provide a forward elastic acting force to the pressing member; the pressing member having a pair of guiding blocks arranged corresponding to the leading slot respectively, a pressing surface arranged opposite from the two abutment surface, and an extension plate formed at a rear end and configured to insert into the limiting slot, and a latching portion arranged at a rear end of the extension plate and configured to be retained by the guiding protrusion [0018-0019] [please note, the claim recites mostly structural elements with regards to the claimed buckling structure; please refer to the annotated illustrations below of Turner that teach all the claimed elements recited herein]. 



    PNG
    media_image3.png
    377
    542
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    632
    966
    media_image4.png
    Greyscale

Wu in view of Turner teach wherein when the battery base is buckled to the handheld seat, the buckling member is at the upper position and capable of being inserted into the buckling slot of the receiving surface in order to restrict the battery base from moving relative to the handheld seat; when the buckling member is at the lower position, it is disengaged from the buckling slot , thereby allowing the battery base to move relative to the handheld seat; when the pressing member  is moved toward the rear position, the pressing surface pushes against the abutment surface in order to drive the buckling member to move toward the lower position. It is noted, when the buckling structure of Wu in modified in view of Turner, the claimed buckling structure would function as claimed.
At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the buckling structure of Wu to further incorporate the said structure in the handheld power tool having the structural features taught by Turner, as this would have resulted in the claimed invention having the buckling structure as claimed in the instant claim. Further, Turner teaches by incorporating the additional pressing member and the first elastic element would further allow a better alignment mechanism for the power tool which would hold the handheld power tool and the battery base together and further guide the battery pack to be aligned correctly [0017]. In addition, the additional elastic members are designed to have enough force to overcome the weight of the battery pack and the terminal friction, eject the battery pack away from the electrical connector housing. The battery pack is ejected partially from the battery pack receiving frame [0020].
The motivation for doing so would have been because Wu in view of Turner teach the buckling structure for a handheld power tool is a suitable structure. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of H, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her ski, KSR international Co. v. Teleflex Inc., 82 USPGQ2d at 1385, 1396 (U.S. 2007).
Regarding claim 2, modified Wu teaches the buckling structure according to claim 1. Wu teaches wherein each one of the buckling members further comprises a protrusion configured to protrude out of the buckling surface when the buckling member is at the upper position or to insert into the buckling slot during buckling and attachment [please refer to the annotated figure below].

    PNG
    media_image5.png
    237
    487
    media_image5.png
    Greyscale


Regarding claim 3, modified Wu teaches the buckling structure according to claim 2. Wu teaches wherein a front side height of the protrusion is higher than a rear side height thereof [please refer to the annotated figure above in claim 2].

Regarding claim 4, modified Wu teaches the buckling structure according to claim 1, Wu  teaches wherein the abutment surface is a slanted surface having a lower front side and a higher rear side [this can be seen in the illustration annotated in claim 2]..

Regarding claim 5, Wu teaches wherein the abutment surface is a slanted surface having a lower front side and a higher rear side [this can be seen in the illustration annotated in claim 2].

Regarding claim 6, Wu teaches wherein the abutment surface is a slanted surface having a lower front side and a higher rear side [this can be seen in the illustration annotated in claim 2].

Regarding claim 7, modified Wu teaches wherein the pressing surface is parallel with the abutment surface [please refer to the annotated figs in claim 1].

Regarding claim 8, modified Wu teaches wherein the pressing surface is parallel with the abutment surface [please refer to the annotated figs in claim 1].

Regarding claim 9, modified Wu teaches wherein the pressing surface is parallel with the abutment surface [please refer to the annotated figs in claim 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729